UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7435


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RODNEY LAMONT ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00032-MR-1)


Submitted:   November 13, 2012            Decided:   December 18, 2012


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Lamont Allen, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney Lamont Allen appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Allen, No. 1:07-cr-00032-MR-1

(W.D.N.C.   Aug.   10,   2012).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                  2